71 F.3d 855
77 A.F.T.R.2d (RIA) 96-342
August URBANEK, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 94-5285.
United States Court of Appeals,Eleventh Circuit.
Jan. 4, 1996.

Gerald S. Walsh, Walsh & Keating, S.C., Milwaukee, WI, for Appellant.
Laurie E. Rucoba, Asst. U.S. Atty., Ft. Lauderdale, FL, Gary R. Allen, Charles Bricken, Loretta C. Argrett, Kenneth L. Greene, Tax Division, Dept. of Justice, Washington, DC, for Appellee.
Appeal from the United States District Court for the Southern District of Florida (No. 92-7149-CIV-WJZ), William J. Zloch, Judge.
Before COX, Circuit Judge, DYER, Senior Circuit Judge, and GOETTEL*, Senior District Judge.
PER CURIAM:


1
The district court opinion is reported at 866 F. Supp. 1414.   For the reasons enunciated there, which require no elaboration by us, we affirm.



*
 Honorable Gerard L. Goettel, Senior U.S. District Judge for the Southern District of New York, sitting by designation